 1

 2

 3

 4

 5

 6

 7

 8

 9                   UNITED STATES DISTRICT COURT
10                 CENTRAL DISTRICT OF CALIFORNIA
11

12   STEVEN R. CAMPOS and ROBIN          Case No 5:17-cv-02221-AG-AGR
13   CAMPOS
              Plaintiffs,                ORDER GRANTING JOINT
14                                       STIPULATION AND ORDER
                                         TO DISMISS CASE
15   vs.
16
     FORD MOTOR COMPANY, a
17   Delaware Corporation, and DOES 1
     through 10, inclusive,
18

19             Defendants.
20

21

22

23

24

25

26
27

28
                                        -1-
                      ORDER GRANTING JOINT STIPULATION
